DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 21 recites, “determining an ion trajectory radius, an implantation coverage, and an actually applied magnetic field to a test sample.” The original disclosure describes determining an ion trajectory radius and an implantation coverage to a test sample, but it fails to provide any description of applying a magnetic field to a sample or 
Claims 1-14 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 25 recite, “a magnetic field spectrum” and claim 9 recites, “a peak magnetic field spectrum.”  These terms cannot be found in the original disclosure. Applicant suggests that the term “field” was added to “magnetic spectrum” to “more clearly define the present subject matter and cites paragraphs 38 and 39 and Fig. 4 as supporting the amendment. However, none of these demonstrate a “magnetic field spectrum.” The cited paragraphs discuss a magnetic spectrum and magnetic fields, but do not describe any relation therein. Figure 4 provides a graph of measured magnetic field B by a magnetic field probe positioned at the central region of the FEM 220 and the ion energy E obtained by measuring the radius of curvature r of the ion trajectory. The two terms are describing two separate measurements that are related to each other, but not two measurements of the same item demonstrating the measurements’ correlation, as is customary in a spectrum. The calibration curve in this graph is not a spectrum, nor are the other components of the graph, since they fail to provide any ordered arrangement of magnetic fields by particular characteristics. As such, the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The terms: “a magnetic field spectrum of the DC FEM” in claim 1; “a peak magnetic field spectrum of the DC FEM” in claim 9; and “a magnetic field spectrum of the DC FEM” in claim 25 are used by the claims, but their intended meanings are unknown. Generally, the accepted meaning of a “spectrum” is “any of various continua that resemble a color spectrum in consisting of an ordered arrangement by a particular characteristic.” 1 In the instant claims, it is unclear how this 
Claims 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 25 recites, “determining an ion trajectory radius, an implantation coverage, and an actually applied magnetic field to a test sample.” It is unclear whether the prepositional phrase “to a test sample” applies to all three limitations, or only the applied magnetic field. The specification offers no clarity as to this issue because it fails address either scenario. As such, the claim is indefinite. The claim will be examined as though the prepositional phrase “to a test sample” only applies to the magnetic field.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 5, 9, 10, 11, 21, 22, 24, 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,818,473. Although the patented claims describe:
tuning an ion implantation apparatus (claim 11);
applying a wafer acceptance test (WAT) recipe to a test sample (claim 11 “ion implantation recipe”); 
calculating a recipe for a direct current (DC) final energy magnet (FEM) (claim 12); 
calculating a real energy of the DC FEM (claim 11, “determining a first peak energy”); 
verifying a tool energy shift (claim 11, “determining a first difference”); 
tuning the ion implantation apparatus based on the verified tool energy shift (claim 11, adjusting at least one parameter of the FEM…”); and 
obtaining a magnetic spectrum of the DC FEM (the collected data appears to be the spectrum at issue);
obtaining a calibration curve of the DC FEM (claim 11, the obtained difference data is the calibration curve at issue);
wherein the recipe for the DC FEM includes an applied magnetic field (Claim 12, Claim 11, in that the FEM is used and applies a magnetic field in the recipe, it must meet the above limitation);
wherein the tool energy shift is verified by calculating a difference between a nominal energy and the real energy (claim 11, “determining a first difference”);


Response to Arguments
Applicant's arguments filed 2/2/21 have been fully considered but they are not persuasive.
Applicant argues that the limitation “determining an ion trajectory radius, an implantation coverage, and an actually applied magnetic field to a test sample” of claims 21-26 is fully supported by the original disclosure. This is not persuasive. The disclosure offers no description of applying a magnetic field to a sample or determining its “actual” value. Such steps are described as being performed on a probe, but a probe cannot be considered to be a sample in the instant disclosure. As such, the claim limitation at issue is new matter.
Applicant argues that magnetic field spectrums are known to those of ordinary skill in the art, as evidenced by the phrase’s use in an attached reference. This is not persuasive. The reference cited by the applicant to demonstrate that magnetic field spectrums are well known is an astrophysics paper discussing the effect of magnetic fields in a primordial plasma. This paper has no relevance to the instant invention, or to one of skill in the art of ion implantation. Furthermore, its definition of a magnetic field spectrum is inapplicable to the instant application, unless some sort of blackbody light spectrum is at issue. 
Applicant argues that the instant specification provides a sufficiently clear explanation of magnetic field spectrums. This is not persuasive. The disclosure offers no explanation of what a “magnetic field spectrum” compares or how one could recognize such a spectrum. The only information about the spectrum at issue is that it is generated by the “DC FEM spectrum generator” and that it “accurately adjusts the ion energy.” How a continuum of the magnetic field that resembles a color spectrum could adjust anything is unknown. In fact, it appears that the specification is using the word “spectrum” to mean something entirely different than its common usage, but it is unclear what.
The double patenting rejections of record are maintained.


Allowable Subject Matter
Claims 3, 6-8, 12-14, 23 and 26 are rejected under 35 USC 112(a) for failing the written description requirement and under 35 USC 112(b) for being indefinite. The patentability of these claims under 35 USC 102 and 103 is likely to change if the claims are amended to overcome the written description rejections, since the absence of an art rejection is solely based upon the subject matter rejected for failing the written description requirement. As such, any determination of the claims’ allowability is purely speculative.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1“Spectrum”, https://www.merriam-webster.com/dictionary/spectrum. Retrieved 11/23/2020.